Citation Nr: 1145723	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  06-25 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable evaluation for an appendectomy scar.

2.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU) prior to April 12, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1943 to May 1946.  His service records reflect that he served in the Pacific Theater of Operations and was wounded in action on the island of Iwo Jima while engaged in armed combat against enemy forces of the Empire of Japan.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims for a TDIU and a compensable evaluation for an appendectomy scar.

In June 2009, the Veteran and his representative appeared at the VA Central Office in Washington, D.C., to present evidence and oral testimony in support of his appeal before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In September 2009 the Board remanded the Veteran's claims listed on the title page herein for further evidentiary development.  During the course of the appeal, an October 2010 rating decision awarded the Veteran a combined schedular evaluation of 100 percent, effective April 12, 2006.  Following the development ordered in the September 2009 remand, the claims were readjudicated in rating decisions/supplemental statements of the case dated in May 2011 and June 2011, in which the denial of a compensable evaluation for an appendectomy scar was confirmed and continued.  The claim for a TDIU, to the extent that a TDIU is claimed for the period prior to April 12, 2006, was also confirmed and continued.  The case was returned to the Board in August 2011, and the Veteran now continues his appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  The Veteran's current TDIU claim was filed on November 1, 2005.

2.  It is factually ascertainable that as of December 5, 2005, the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation, including a sedentary occupation, consistent with his education and occupational background.

3.  The Veteran's appendectomy scar measures 0.3 x 7.0 centimeters and is linear, superficial, well-healed, non-tender, non-adherent to the underlying tissues, and manifested only by subjective complaints of mild, intermittent pain that has not been objectively demonstrated on clinical examination.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU for the period prior to April 12, 2006 are met and a TDIU award is assigned for the period from December 5, 2005 to April 11, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.7, 4.16(a) (2011).

2.  The criteria for a compensable evaluation for an appendectomy scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist: the Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This appeal stems from the Veteran's claim to reopen for a rating increase for his service-connected disabilities and a TDIU, which was received by VA on November 1, 2005.  Thereafter, the Veteran was provided with timely notice of the VCAA as it pertained to his claims in November 2005, prior to the initial adjudication of the claims in February 2006.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.  Subsequent correspondence dated in May 2006, April 2008, October 2009, and July 2011, further informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although these later notices did not precede the initial adjudication of the Veteran's claims, they were followed by a subsequent readjudication through a supplemental statement of the case, most recently issued in July 2011, thereby curing the defective notice error. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The Board also concludes VA's duty to assist has been satisfied.  As the Veteran's increased rating and TDIU claims were filed on November 1, 2005, VA must consider all pertinent evidence relevant to the period commencing one year prior to the date of claim (i.e., November 1, 2004), as an effective date for an increased rating award is the date of claim or the earliest date on which it is factually ascertainable that the increase in disability occurred if the claim was received within one year from such date.  See 38 C.F.R. § 3.400(o)(2).  The claims file indicates that the Veteran currently receives his medical treatment from VA.  Thusly, VA medical records and examination reports pertaining to the Veteran's multiple service and non-service-connected disabilities for the period from 2004 - 2011 have been obtained and associated with his claims folder.  These include a VA examination report dated in December 2005 containing opinions that specifically address the impact of the Veteran's service-connected physical and psychiatric disabilities upon his occupational capacity.  The evidence of record is therefore sufficient to allow the Board to determine the occupational impact of the Veteran's service-connected disabilities on his industrial capacity in the context of his age, and vocational and educational history.  In any case, the Veteran has not identified any relevant outstanding evidence whose inclusion in the record is deemed necessary to fairly adjudicate the current TDIU claim.   In view of the Board's fully favorable determination regarding his TDIU claim, the Board considers it adequate for purposes of adjudicating the present claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

With regard to the claim for a compensable evaluation for an appendectomy scar, in addition to all VA records pertinent to the appellate period of 2004 - 2011, the file includes the report of a VA examination of his appendectomy scar, which was conducted in February 2011.  The examination was performed by a physician who reviewed the Veteran's pertinent clinical history and provided an assessment predicated on this history.  The Board therefore considers it adequate for purposes of adjudicating the scar claim on appeal.  See Barr (supra); Stefl (supra).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a.)  Entitlement to a compensable evaluation for an appendectomy scar.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2011).

The objective medical evidence demonstrates that the Veteran's service-connected appendectomy scar is superficial, located on a non-exposed bodily area on his right lower abdomen, and is linear in configuration and measures 0.3 x 7.0 centimeters.  (See VA examination report of February 2011.)  As such, it is rated under the criteria contained in 38 C.F.R. § 4.118, Diagnostic Codes 7804, which provides for the assignment of a 10 percent evaluation for one or more scars that are unstable or painful. 

At his VA Central Office hearing in June 2009, the Veteran testified that his appendectomy scar was painful and tender and that it produced functional impairment because he could not stretch the scar when flexing his abdomen.

The VA clinical records relevant to the period from November 1, 2004 to the present show that the Veteran's abdomen was routinely examined and palpated on several occasions during treatment.  The examiners noted that the Veteran's abdomen was non-tender and asymptomatic during most of these routine assessments, or otherwise attributed any complaints of abdominal pain or tenderness to acute non-service-connected gastrointestinal conditions.  The report of a February 2011 clinical examination shows that the Veteran presented subjective complaints of intermittent mild pain over the appendectomy scar.  The scar was located on his right lower abdomen, was linear in configuration, superficial, and measured 0.3 x 7.0 centimeters.  Objectively, the examining physician found no limitation on the Veteran's routine daily activities or employment capacity attributable to this scar.  The scar was not demonstrated to be painful on objective examination, not deep or adherent to the underlying tissues, did not exhibit breakdown of the skin, inflammation, edema, or keloid formation, and did not impose any limitation of motion or other functional impairment.

Applying the relevant rating criteria to the facts of the case, the Board finds that the Veteran's service-connected appendectomy scar was not manifested by compensably disabling symptoms at any time during the time period relevant to the claim.  Notwithstanding the Veteran's competency to present an account of his perceived symptoms associated with his appendectomy scar, which include pain, tenderness, and functional impairment when it was stretched during abdominal motion, this subjective account is contradicted by the clinical evidence showing no demonstrable pain, tenderness, and functional impairment attributable to the scar on objective medical examination.  As such, the Board finds the Veteran's subjective accounts of pain, tenderness, and functional impairment of this scar to be lacking in credibility and its probative value thus outweighed by the February 2011 examination report.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In the absence of a credible and objective demonstration of pain, tenderness, and functional impairment exhibited by the Veteran's service-connected appendectomy scar, there is no basis to award a compensable evaluation under the applicable rating code.  The appeal in this regard is therefore denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

(b.)  Entitlement to a TDIU prior to April 12, 2006.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability if the service-connected disability is rated at 60 percent or more or, if there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The Veteran is presently service connected for incomplete paralysis of the right ulnar nerve with scars, residual of a missile wound (rated 40 percent disabling from December 1946 - October 31, 2005, and 60 percent disabling from November 1, 2005), bilateral hearing loss (rated 50 percent disabling), post-traumatic stress disorder (PTSD) (rated 30 percent disabling from April 1958 - April 11, 2006, and 50 percent disabling from April 12, 2006), scar of the anterior chest, residual of a missile wound (rated 20 percent disabling), compound comminuted fracture residuals of the right ulna with moderate injury to Muscle Group VIII (rated 10 percent disabling), a left forearm scar (rated noncompensably disabling), and an appendectomy scar (rated noncompensably disabling).  These service-connected disabilities have produced a combined rating of 70 percent from June 1950 - October 31, 2005, 90 percent from November 1, 2005 - April 11, 2006, and 100 percent from April 12, 2006.  He accordingly has met the schedular criteria for a TDIU during the pertinent claim period commencing November 1, 2004, and the Board's consideration thus turns to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his multiple service-connected disabilities.

The Board notes that the Veteran's claims file indicates that he has a high school diploma and some college, although he never finished his degree.  He was vocationally trained to be a sewing machine repairman and then a machinist in a machine shop.  He testified at his June 2009 hearing that he stopped working as an employee on a company payroll in the 1950s and thereafter made a self-employed living is sales, buying and selling goods.  He further testified that he "really never retired, [as he has] always been active in trying to buy and sell. . . [in a] self-employed [capacity]."  His testimony indicated, however, that his income from this activity was marginal at best.  He expressed that he might be mentally but not physically able to work due to his service-connected physical disabilities.

Notwithstanding the Veteran's commendable belief that he might possess the mental capacity to perform work, which implicitly means an ability to maintain sedentary employment, his relevant VA treatment records indicate that he is unable to maintain even a sedentary occupation due to very severe impairment in his ability to effectively function in a social setting due to his explosive temper and difficulty in managing anger, exacerbated by poor sleep due to service-connected PTSD with associated anxiety disorder.  His physical disabilities by themselves also impose severe restrictions on his occupational capacity for performing the work-related tasks relevant to his vocational training as a machinist and in sewing machine repair.  Review of the medical evidence from November 2004 - November 2005 shows that the Veteran was clinically assessed as being unemployable in March 2005.  However, this was medically attributed to his non-service-connected hypertension and coronary artery disease, status post triple coronary artery bypass grafting.  The earliest factually ascertainable date on which he is objectively demonstrated to be unemployable due to his service-connected disabilities was December 5, 2005, when the report of a VA examination assessing his individual capacity for employability shows the following opinion:

[The Veteran's employment] capacity is significantly affected because of anxiety disorder which precludes communication with people and to maintain a job.  Also capacity and activity of daily living are effected [sic] because of paralysis of the muscles and nerves of the right upper extremity.  He cannot carry significant weight on his right upper extremity.  He can write using his thumb and second finger.  It is difficult for him to provide any kind of job and fine skills.   

The Board finds that the clinical evidence pertinent to time period prior to April 12, 2006, presents a disability picture regarding the Veteran's employment capacity that more closely approximates individual unemployability due to his service-connected psychiatric and physical disabilities, such that an award of a TDIU is warranted.  See 38 C.F.R. § 4.7.  However, the objective evidence does not factually demonstrate individual unemployability until the VA examination of December 5, 2005.  Accordingly, the allowance of the TDIU award should be made effective on this date, but no earlier.  [See 38 C.F.R. § 3.400(o)(1), (2):  Effective date of increases will be the date of receipt of claim or date entitlement arose, whichever is later; effective date of an increased rating award shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, date of receipt of the claim.]


ORDER

A compensable evaluation for an appendectomy scar is denied.

A TDIU prior to April 12, 2006 is granted, effective from December 5, 2005, subject to controlling regulations applicable to the payment of monetary benefits. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


